Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 2018-0059911, filed on 05/25/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/25/20 and 05/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2008/0088331) in view of Corwith (US 6,037,787).
6.	Regarding claim 1, Yoshida teaches A test device [Figures 1-7, a test device is shown] comprising: a probe supporting block formed with a tube accommodating portion along a test direction [Figures 1-7, a probe supporting block 2 and 3 combined is shown formed with a tube accommodating portion 21].
Yoshida does not explicitly teach a conductive shield tube accommodated in the tube accommodating portion; and a probe accommodated and supported in the shield tube without contact, the tube accommodating portion comprising a conductive contact portion for transmitting a ground signal to the shield tube.
However, Corwith teaches a conductive shield tube accommodated in the tube accommodating portion [Figure 3, a conductive shield tube 344, 351 is shown]; and a probe accommodated and supported in the shield tube without contact, the tube accommodating portion comprising a conductive contact portion for transmitting a ground signal to the shield tube [Figure 3, a probe 354 is accommodated and supported in the shield tube 344 without contact, the tube accommodating portion comprises a conductive contact portion (numeral 351 pointing to conductive contact portion for example) for transmitting a ground signal to the shield tube 344, see Column 3, lines 44-47].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yoshida with Corwith. Doing so would allow Yoshida to comprise a conductive shield tube and a conductive contact portion in order to improve design and testing.

Figures 1-7, a conductive block 2 is shown]; an insulating block stacked on one side of the conductive block and supporting the shield tube and a first end portion of the probe [Figures 1-7, an insulating block 3/31 shown]; and an insulating cover block covering a rear side of the conductive block and supporting a second end portion of the probe [Figures 1-7, an insulating cover block 3/31 shown].
8.	Regarding claim 3, Yoshida teaches wherein the probe supporting block comprises: a conductive block comprising a conductive contact portion with which the shield tube is in contact [Figures 1-7, a conductive block 2 is shown]; and a pair of insulating blocks arranged with the conductive block therebetween and supporting both ends of the shield tube and the probe [Figures 1-7, a pair of insulating blocks 3/31 shown].
9.	Regarding claim 4, Yoshida teaches wherein the probe supporting block comprises: a conductive block comprising a conductive contact portion with which the shield tube is in contact [Figures 1-7, a conductive block 2 is shown]; and a pair of insulating cover blocks arranged with the conductive block therebetween and supporting both ends of the probe [Figures 1-7, a pair of insulating blocks 3/31 shown].
10.	Regarding claim 5, Yoshida teaches wherein the insulating cover block comprises: a cover main body shaped like a plate [Figures 1-7, the plate shaped insulating cover 3/31 is shown].
Yoshida does not explicitly teach a probe holder protruding from the cover main body, inserted in the shield tube, and supporting both ends of the probe inside the shield tube.
Figure 3, a probe holder 342, 345 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yoshida with Corwith. Doing so would allow Yoshida to comprise a a probe holder which would help retain, center and secure the probe.
Yoshida and Corwith does not explicitly teach a probe holder protruding from the cover main body.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yoshida and Corwith to modify the design of insulated cover body and insulated holder/retainer and have one insulated body including the holder since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




12.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Corwith (US 6,037,787).
13.	Regarding claim 1, Corwith teaches A test device [Figures 2-3, a test device is shown] comprising: a probe supporting block formed with a tube accommodating portion along a test direction [Figures 2-3, a probe supporting block 214 and 212 combined is shown formed with a tube accommodating portion 216, 218]; a conductive shield tube accommodated in the tube accommodating portion [Figures 2-3, a conductive shield tube 344, 351 is shown]; and a probe accommodated and supported in the shield tube without contact, the tube accommodating portion comprising a conductive contact portion for transmitting a ground signal to the shield tube [Figure 3, a probe 354 is accommodated and supported in the shield tube 344 without contact, the tube accommodating portion comprises a conductive contact portion (numeral 351 pointing to conductive contact portion for example) for transmitting a ground signal to the shield tube 344, see Column 3, lines 44-47].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata et al. (US 2013/0065455), Figures 1-7, a probe contact, metal body, insulating body, probe holder is shown. This reference is very similar to present application. 
Miyagawa (US 10,161,964), Figures 1-12, an inspection unit comprising a probe, conductive body, insulating body and retainer/holder is shown.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868